DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/13/2021, in which, claims 1-15, are pending. Claims 1 and 14 are independent. Claims 2-13 and 15, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance 
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-15 are allowed.


Applicant’s invention filed on 09/13/2021, have been carefully reviewed and thoroughly Examined.
Upon further review and search, main claims 1 and 14, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 14.
Specifically, claims 1 and 14, which are similar in scope, contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of prior art which teaches, as recited in main claims 1 and 14. 
Referring to claim 1 the prior arts of record don’t disclose or suggest the features of main claims 1, in particular “a reading apparatus for reading an image information of a sheet on which an image is formed by an image forming apparatus, said reading apparatus comprising: a first roller pair configured to feed the sheet in a sheet feeding direction; a second roller pair disposed downstream of said first roller pair in the sheet feeding direction and configured to feed the sheet, said second roller pair being disposed to overlap with a nip line passing through a nip portion of said first roller pair and extending in the sheet feeding direction as seen from a sheet widthwise direction perpendicular to the sheet feeding direction; a transmitting member disposed between said first roller pair and said second roller pair in the sheet feeding direction and on a first side in a height direction perpendicular to the sheet feeding direction and the sheet widthwise direction with respect to the nip line, and configured to transmit a light: a reading portion configured to read the image information of the sheet, fed from said first roller pair toward said second roller pair, through said transmitting member; and an opposing member disposed on a second side opposite to the first side in the height direction with respect to said transmitting member and configured to oppose said reading portion through said transmitting member, wherein, as seen in the sheet widthwise direction, a surface of the second side of said transmitting member in the height direction is inclined, with respect to the nip line, to the second side in the height direction toward downstream of the sheet feeding direction”.
There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1, which similar to claim 14.
Further, main Claim 14, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore, the reasons for indicating allowable subject matter of claim 14 are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claims 1 and 14. Claims 2-13 and 15, which depend from claims 1 and 14, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677